In an action to recover damages for personal injuries sustained as the result of the alleged negligent operation of an automobile by the defendant, judgment for plaintiff reversed on the law and a new trial granted, with costs to abide the event. Except as to that part of defendant’s Exhibit B for identification which states “ but evidently, after a day of beer & wine drinking, he was somehow involved in an auto accident,” the exclusion of the other portions of the hospital records (Defendant’s Exhibits B and C for Identification) was erroneous. Hospital records are to be admitted in evidence pursuant to section 374-a of the Civil Practice Act. (Meiselman v. Crown Heights Hospital, 285 N. Y. 389, 396, 397.) Lazansky, P. J., Carswell and Taylor, JJ., concur; Hagarty, J., concurs in result, being of opinion that Exhibit B, as a hospital record, should have been admitted in its entirety under the doctrine enunciated in Meiselman v. Crown Heights Hospital (supra). Close, J., dissents and votes to affirm on the ground that certain portions of both Exhibits B and C were incompetent, and that certain other portions which may have been competent were not separately offered.